DETAILED ACTION
This office action is in response to application 16/396.799, filed on 04/29/2019.
Claims 1, 4-5, 7-11 and 14-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/14/2021, have been entered.
Regarding objection to claim 13, the objection is withdrawn due to cancellation of the claim.
Regarding prior art rejections of claims 1,4-5,7-11 and 14-20, the rejections have been withdrawn due to amendment. Claims 1, 4-5, and 7-10 are allowable over the prior art of record. Claims 11 and 14-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 as outlined below. Examiner notes that multiple attempts were made to reach Applicant’s representative regarding these issues, but were unsuccessful.
Claim 11 is now rejected under 35 U.S.C. 112(b) and claims 14-20 are rejected under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim lacks antecedent basis for the following limitations:
The 2D image.
The vehicle.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “the autonomous driving method of claim 8”; however, claim 8 is directed toward an autonomous vehicle, and not a method. A method claim cannot depend on a non-method claim, and the claims are therefore of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place 

Allowable Subject Matter
	Claims 1, 4-5, and 7-11 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Levinson et al. (US 9612123), hereinafter Levinson. Levinson discloses autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide map data for autonomous vehicles. In particular, a method may include accessing subsets of multiple types of sensor data, aligning subsets of sensor data relative to a global coordinate system based on the multiple types of sensor data to form aligned sensor data, and generating datasets of three-dimensional map data. The method further includes detecting a change in data relative to at least two datasets of the three-dimensional map data and applying the change in data to form updated three-dimensional map data. The change in data may be representative of a state change of an environment at which the sensor data is sensed. The state change of the environment may be related to the presence or absences of an object located therein.
	Levinson, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious An autonomous vehicle comprising a storage configured to store a map including two-dimensionally represented road surface information and three-dimensionally represented structure information and a camera configured to obtain a two-dimensional (2D) image of a road surface in a vicinity of the vehicle and a light detection and ranging (LiDAR) unit comprising light detection and ranging circuitry configured to obtain three-dimensional (3D) spatial information regarding structures in the vicinity of the vehicle. And a controller comprising processing circuitry configured to identify a 

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662